                                                                       1                        UNITED STATES DISTRICT COURT
                                                                       2                      EASTERN DISTRICT OF CALIFORNIA
                                                                       3
                                                                           PAUL D. NAMESTKA, an individual;     )      Case No. 2:20-CV-00386-TLN-KJN
                                                                       4   JENIFER D. NAMESTKA, an              )
                                                                           individual,                          )
                                                                       5                                        )      ORDER GRANTING JOINT
                                                                                                    Plaintiffs, )      MOTION TO MODIFY AND
                                                                       6          vs.                           )      OBJECTION TO INITIAL
                                                                                                                )      PRETRIAL SCHEDULING
                                                                       7   FCA US, LLC, a Delaware Limited      )      ORDER
                                                                           Liability Company; CA                )
                                                                       8   SUPERSTORSES FOLSOM                  )
                                                                           CHRYSLER JEEP DODGE, a business )
                                                                       9   entity form unknown; and DOES 1      )
                                                                           through 20, inclusive,               )
                                                                      10                                        )
                                                                                                   Defendants.  )
Gordon Rees Scully Mansukhani, LLP




                                                                      11                                        )
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                      13         This Matter, having come before the Court on the Parties’ Joint Motion to
                                                                      14   Modify and timely filed Objection to this Court’s Initial Pretrial Scheduling Order,
                                                                      15   and, it Appearing, upon argument of the Parties’ counsel and for good cause
                                                                      16   shown, that the Motion should be granted,
                                                                      17         IT IS HEREBY ORDERED that the following Revised Pretrial Scheduling
                                                                      18   Order, with respect to the only the deadlines set forth therein, attached hereto as
                                                                      19   Exhibit A, will apply to this case in conjunction with all other orders contained in
                                                                      20   the Initial Pretrial Scheduling Order.
                                                                      21

                                                                      22   Enter this14th day of April, 2020.
                                                                      23

                                                                      24                                                 Troy L. Nunley
                                                                                                                         United States District Judge
                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                           -1-
                                                                              ORDER GRANTING JOINT MOTION TO MODIFY AND OBJECTION TO INITIAL
                                                                                               PRETRIAL SCHEDULING ORDER
                                                                       1                                      EXHIBIT A
                                                                       2
                                                                                                        REVISED SCHEDULE
                                                                       3

                                                                       4                 Matter                            New Deadline
                                                                           Parties’ counsel Meet and
                                                                       5                                             No later than June 22, 2020
                                                                           Confer per FRCP Rule 26(f)
                                                                       6   Parties’ Initial Disclosures per         Within 14 days of new Rule 26
                                                                       7
                                                                           FRCP Rule 26                                        Conference
                                                                           Discovery Cut-Off                              December 15, 2020
                                                                       8   Expert Disclosure (Initial)         No later than 60 days after close of new
                                                                       9                                                 fact discovery cut-off
                                                                           Expert Disclosure (Rebuttal)           Served no later than 30 days after
                                                                      10                                                designation of experts
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Dispositive Motions                  Filed no later than 180 days after new
                                                                                                                         fact discovery cut-off
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                           Joint Notice of Trial Readiness      Filed 30 days after receipt of Court’s
                                                                      13                                       Rulings Regarding Dispositive Motions
                                                                                                                 or 120 days after close of new fact
                                                                      14                                                   discovery cut-off
                                                                      15   Supplemental Discovery (any
                                                                           supplemental disclosures and          30 days prior to dispositive motion
                                                                      16   responses (including expert                      hearing date
                                                                      17   supplemental materials)
                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                          -2-
                                                                             ORDER GRANTING JOINT MOTION TO MODIFY AND OBJECTION TO INITIAL
                                                                                              PRETRIAL SCHEDULING ORDER
